Citation Nr: 1218103	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-25 153	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1997 to July 2000, and from April 2003 to February 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The matter on appeal has been characterized as one simply seeking service connection for PTSD.  However, the record shows the Veteran has received diagnoses of multiple other psychiatric disorders (major depression and panic disorder with agoraphobia).  In light of the U.S. Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized to reflect that the Veteran's claim is for service connection for a psychiatric disability, however characterized.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran contends that he acquired PTSD as a result of multiple stressor events that occurred in service.  On close review of the record, the Board finds that inadequate efforts have been undertaken to properly research these events and that further development is needed.  Specifically, he asserts that while on a convoy from Kuwait to Iraq in May 2004 there was an accident involving two vehicles in the convoy and a member of the Veteran's company, SPC Short, was critically wounded.  The RO attempted to verify this stressor by contacting the U.S. Army and Joint Services Records Research Center (JSRRC).  In July 2007, the JSRRC responded that they had researched their available records from February 2004 to October 2004, and were unable to document the non hostile wounding of an individual named Short.  The Board notes that in July 2008, the Veteran provided additional identifying information for SPC Short, such as his first and last names and his serial number.  See the 32nd Transportation Company Master Authorization List, page 3.  As it does not appear that additional efforts have been undertaken to verify the Veteran's stressor based on this additional information, such must be completed on remand. 

The Veteran also alleges that while on a supply transport mission to Fallujah, Iraq in June 2004, two vehicles in his convoy were blown up by a roadside bomb, while another two were hit with rocket propelled grenades.  The Veteran reports that this resulted in the death of six soldiers.  A review of the record found that there has been no attempt to verify this event.  Generally events involving the death of American service members are capable of verification (if they occurred); therefore development for verification is necessary. 

Finally the Veteran states that while he was stationed in Kuwait and Iraq, his company frequently engaged in hostile situations with insurgents where use of force by the unit was necessary.  The Veteran's DD form 214 reflects that he participated in Operation Iraqi Freedom II, that he was stationed in Kuwait from January 2004 to October 2004, and that his primary military occupational specialty (MOS) in service was as a motor transport operator.  Extracts from the Veteran's service personal records (SPRs), which he submitted himself, also show that he assisted in the redeployment/deployment of coalition forces in Kuwait and Iraq.  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010)  Prior to July 13, 2010, VA regulations generally provided that the non-combat veteran's lay testimony alone would not be enough to establish the occurrence of the stressor.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, VA required corroborating evidence in the form of service records or other credible statements.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (holding that the veteran's actual presence during the stressor event did not have to be corroborated, as evidence that the veteran was assigned to and stationed with a unit that was present while the reported even occurred strongly suggests actual exposure to the stressor event)

Under the new rule, codified as 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.

The regulation defines "fear of hostile military or terrorist activity" to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actually or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery; rocket, or mortar fire; grenade; small arms fire, including sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 U.S.C.A. § 3.304(f)(3)

These amended provisions apply to the Veteran's claim; therefore consideration must be given as to whether the Veteran warrants service connection for PTSD under 38 U.S.C.A. § 3.304(f)(3).  In this regard, the Board notes that the Veteran's entire SPR has not yet been secured for the claims file.  He has also not been afforded a VA examination to determine whether his alleged stressors and the symptoms presented are sufficient to support a diagnosis of PTSD.  Hence, further development of medical evidence in this matter is necessary.  

Accordingly, the case is REMANDED for the following:

1.  Regarding the matter of service connection for psychiatric disability other than PTSD, the RO should send the Veteran paper notice under the Veterans Claims Assistance Act of 2000, and provide him and his representative the opportunity to respond.  

2.  The RO should obtain from the Veteran (and from official sources, such as service personnel records) information sufficient to arrange for verification of his alleged stressor events that are capable of verification (to specifically include the injury to SPC Short from a motor vehicle accident, the death of six American soldiers in an attack on a convoy, and the Veteran's exposure to hostile action while performing duties in Iraq and in Kuwait).  The RO should seek verification of all stressor events for which there is sufficient information to secure verification.  The RO should make a formal determination as to what (if any) alleged stressor event(s) in service is/are corroborated (addressing all credibility issues raised). 

3.  The RO should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities, and specifically whether he has PTSD related to his military service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination; and the examiner must be advised by the RO of what (if any) alleged stressor event(s) in service were found to be corroborated by credible supporting evidence (and what alleged event is not credible).  Based on examination of the Veteran and review of the record, the examiner should provide an opinion responding to the following:

(a)  Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities found, and specifically indicate whether he has a diagnosis of PTSD based on a corroborated stressor event or under the revised 38 C.F.R. § 3.304(f)(3) criteria.

(b)  If PTSD is not diagnosed, identify the factor(s) necessary for such diagnosis found lacking.

(c)  As to each and every psychiatric diagnosis other than PTSD, please opine as to whether such disability is at least as likely as not (a 50% or better probability) related to the Veteran's military service/documented events therein.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

4. 	The RO should then review the record and readjudicate the claim (to encompass, in accordance with Clemons, the matter of service connection for a psychiatric disability other than PTSD, unless the Veteran specifies he is not pursuing such a claim, and the revisions in 38 C.F.R. § 3.304(f)(3)).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

